Ireland, J.
(concurring, with whom Spina and Cowin, JJ., join). In this case we consider whether a physician owes a duty of care to someone other than his patient for harm caused by his failure to warn the patient of the effects of his treatment of that patient. The decedent, Kevin Coombes, died of injuries he *184sustained when he was struck by an automobile driven by David Sacca. At the time of the accident Sacca was under the care of his physician, the defendant, Roland Florio. The plaintiff claims that the accident was caused when the side effects of the medication Dr. Florio prescribed caused Sacca to lose control of the automobile. The plaintiff sued Dr. Florio for negligence.1 A judge in the Superior Court granted Dr. Florio’s motion for summary judgment, on the ground that Dr. Florio owed no duty of care to anyone other than his own patient. The plaintiff appealed and we transferred the case on our own motion. Because I believe that Dr. Florio owes a duty of care to all those foreseeably put at risk by his failure to warn about the effects of the treatment he provides to his patients, I agree that this court should reverse the judgment of the Superior Court.
1. Background. I recite the facts in the light most favorable to the plaintiff, reserving details for later discussion. Dr. Florio became Sacca’s primary care physician in 1999. By 2002, when the accident occurred, Sacca was seventy-five years old and had been diagnosed with a number of serious medical conditions including asbestosis, chronic bronchitis, emphysema, high blood pressure, and metastatic lung cancer that had spread to his lymph nodes. As the primary care physician, Dr. Florio coordinated the multiple specialists who were involved in Sac-ca’s care, and was responsible for all of the prescription medication that Sacca used. By the time of the accident Sacca was visiting Dr. Florio six or seven times each year. Shortly after the cancer was diagnosed, in July, 2000, Dr. Florio warned Sacca that it would not be safe for him to drive during his treatment for cancer. Sacca obeyed the warning and did not drive until the fall of 2001, when treatment for his cancer concluded. At that time Dr. Florio advised Sacca that he could safely resume driving.
At the time of the accident Sacca had prescriptions from Dr. Florio for Oxycodone, Zaroxolyn, Prednisone, Flomax, Potassium, Paxil, Oxazepam, and Furosemide. Potential side effects of the drugs include drowsiness, dizziness, lightheadedness, fainting, altered consciousness, and sedation.2 According to *185the plaintiff’s expert, when used in combination these drugs have the potential to cause “additive side effects” that could be more severe than side effects resulting from separate use. The plaintiff’s expert also opined that the sedating effects of these drugs can be more severe in older patients, and that the standard of care for a primary care physician includes warning elderly or chronically ill patients about the potential side effects of these drugs, and their effect on a patient’s ability to drive. Dr. Florio did not warn Sacca of any potential side effects. Before the accident occurred Sacca reported no side effects from the medication and had no trouble driving. Sacca’s last visit to Dr. Florio before the accident was on January 4, 2002. At that visit, Dr. Florio did not discuss potential side effects and gave no warning about driving.
On the day of the accident, March 22, 2002, Sacca drove his automobile to do some errands. On his way home he lost consciousness and his automobile left the road and hit Coombes, who was standing on the sidewalk with a friend. Sacca regained consciousness shortly after the accident and was taken to a nearby hospital. He left the hospital against medical advice and the cause of the incident was never determined. The plaintiff’s expert opined that the accident was probably caused by a combination of Sacca’s medical conditions and the medication he was taking.
The plaintiff sued Dr. Florio for negligently prescribing medication without warning Sacca of the dangers posed by its side effects, and without warning Sacca not to drive. The case proceeded to the Superior Court, where a judge granted summary judgment for the doctor, ruling that there was no special relationship between Dr. Florio and Coombes, and that Dr. Florio owed Coombes no duty.3
2. Discussion. “The standard of review of a grant of sum*186mary judgment is whether, viewing the evidence in the light most favorable to the nonmoving party, all material facts have been established and the moving party is entitled to a judgment as a matter of law.” Augat, Inc. v. Liberty Mut. Ins. Co., 410 Mass. 117, 120 (1991), citing Mass. R. Civ. P. 56 (c), 365 Mass. 824 (1974). An order granting summary judgment will be upheld only if it relies on undisputed material facts and the moving party is entitled to judgment as a matter of law. Community Nat’l Bank v. Dawes, 369 Mass. 550, 556 (1976).
I begin by clarifying the nature of the plaintiff’s claim. It is not a malpractice claim because it lacks a physician-patient relationship between plaintiff and defendant, an essential element of any malpractice claim. See St. Germain v. Pfeifer, 418 Mass. 511, 520 (1994). Instead, the plaintiff presents an ordinary negligence claim. As framed by the plaintiff’s complaint, it is limited to Dr. Florio’s failure to warn of the known potential side effects of the medications he prescribed.4
The plaintiff presents three different arguments supporting her claim that Dr. Florio committed a breach of a duty owed not only to Sacca, but also to Coombes. First, she argues that under ordinary common-law negligence principles Dr. Florio was negligent in prescribing medication without warning Sacca of their potential side effects, and that Dr. Florio’s duty in this regard extended to Coombes because his injury was a foreseeable consequence of that negligence. Second, she argues that once Dr. Florio assured Sacca that it would be safe to drive he assumed a duty to warn Sacca of the dangers of driving while using the medications he later prescribed, and that this duty was owed to all those put at risk by affirming Sacca’s ability to drive. Third, relying on this court’s interpretation of the Restatement *187(Second) of Torts § 315 (1965), she argues that the special relationship between doctor and patient creates a duty of reasonable care that extends not only to a patient but to others put at risk by the medical care provided. The plaintiff’s special relationship and assumed duty theories are inapplicable in this case.5 However, I agree that Dr. Florio owed a duty to Coombes under ordinary negligence principles.
“To recover for negligence, a plaintiff must show ‘the existence of an act or omission in violation of a . . . duty owed to the plaintiff[s] by the defendant.” Cottam v. CVS Pharmacy, 436 Mass. 316, 320 (2002), quoting Dinsky v. Framingham, 386 Mass. 801, 804 (1982). Whether a defendant owes a plaintiff a duty of reasonable care is a question of law that is decided “by reference to existing social values and customs and appropriate social policy.” Cremins v. Clancy, 415 Mass. 289, 292 (1993). “We have recognized that ‘[a]s a general principle of tort law, every actor has a duty to exercise reasonable care to avoid physical harm to others.’ See Remy v. MacDonald, [440 Mass. 675,] 677 [(2004)] .... A precondition to this duty is, of course, that the risk of harm to another be recognizable or foreseeable to the actor. . . . Consequently, with some important exceptions, ‘a defendant owes a duty of care to all persons who are foreseeably endangered by his conduct, with respect to all risks which make the conduct unreasonably dangerous.’ Tarasoff v. Regents of the Univ. of Cal., [17 Cal. 3d 425,] 434-435 [(1976)].” (Citations omitted.) Jupin v. Kask, 447 Mass. 141, 147 (2006). Although a jury are uniquely qualified to determine the scope of the duty at issue, see Commonwealth v. Angelo To-
*188desca Corp., 446 Mass. 128, 137-138 (2006), “[t]he existence of a legal duty is a question of law appropriate for resolution by summary judgment.” Afarian v. Massachusetts Elec. Co., 449 Mass. 257, 261 (2007). “If no such duty exists, a claim of negligence cannot be brought.” Remy v. MacDonald, supra.
In the context of medical professionals, this court has held that a doctor’s duty of reasonable care, owed to a patient, includes the duty to provide appropriate warnings about side effects when prescribing drugs. Cottam v. CVS Pharmacy, supra at 321. As a result, “[pjhysicians ... are required to inform their patients of those side effects they determine are necessary and relevant for patients to know in making an Informed decision.” Id. When the side effects in question include drowsiness, dizziness, fainting, or other effects that could diminish a patient’s mental capacity, this warning serves to protect the patient from, for example, the foreseeable risk of an automobile accident caused by driving while under the influence of the medication. In the case of automobile accidents, it is clear that the foreseeable risk of injury is not limited to the patient.
In similar cases outside the medical context, when the foreseeable risk in question is the risk of an impaired driver causing an automobile accident, we have extended a duty of reasonable care to all those involved in such a foreseeable accident, including other motorists, bicyclists, and pedestrians.. See Michnik-Zilberman v. Gordon’s Liquor, Inc., 390 Mass. 6, 7-8, 10-12 (1983) (liquor store liable for injuries to cyclist struck by automobile driven by minor to whom liquor store had sold beer); Jesionek v. Massachusetts Port Auth., 376 Mass. 101, 106 (1978) (jury could have found owner of forklift liable to pedestrian injured when drunken seaman drove forklift over her foot; foreseeable consequence of negligently leaving key in ignition); Adamian v. Three Sons, Inc., 353 Mass. 498, 501 (1968) (negligence of bar extended to motorist killed in collision with automobile driven by man who became intoxicated at bar). This is so even when the plaintiff is unknown to the defendant before the accident. See Jupin v. Kask, supra at 149 n.8 (foreseeability of danger to specific person irrelevant; sufficient that general kind of harm was foreseeable); Adamian v. Three Sons, Inc., supra at 500-501 (foreseeable consequence of selling liquor to *189intoxicated patron was that accident would injure third party, even when identity of third party was unforeseeable).
Our cases have also held that a duty can exist even when the unreasonably dangerous condition involves the foreseeable criminal or negligent conduct of an intermediary. See Jupin v. Kask, supra at 149; Onofrio v. Department of Mental Health, 408 Mass. 605, 610 (1990), S.C., 411 Mass. 657 (1992); Michnik-Zilberman v. Gordon’s Liquor, Inc., supra at 11-12; Mullins v. Pine Manor College, 389 Mass. 47, 51-52 (1983). See also Restatement (Second) of Torts §§ 302A & 302B (1965). In Jupin v. Kask, supra at 143, a homeowner failed to store properly a gun kept in her home. A police officer was later shot and killed by the gun owner’s son, who had taken the weapon from the improperly locked cabinet. Id. at 145. We concluded that it was foreseeable that the gun owner’s adult son, who had a history of violence, had problems with the law, and was under psychiatric observation, would use the unsecured weapon in the commission of a violent crime. Id. at 149. The homeowner’s duty to properly store the gun was owed not only to members of the household, but also to victims harmed as a result of the unauthorized use of the gun. Id. at 149 n.8, 160. Whether the owner actually did or should have foreseen the particular plaintiff and the particular circumstances of the harm that eventually occurred was irrelevant. Id. at 149 n.8. The homeowner owed a duty to the police officer who was shot because the harm the officer suffered was a foreseeable consequence of the homeowner’s risk-creating conduct. Id. That the harm was also the result of the criminal actions of the son did not foreclose the homeowner’s responsibility because the possibility of his criminal conduct was foreseeable, and his criminal actions were enabled by the owner’s own negligent storage of the gun. Id. at 148-150.
We reached a similar conclusion in Michnik-Zilberman v. Gordon’s Liquor, Inc., supra at 12, in which a liquor store negligently sold beer to a minor. Hours later, after drinking some of the beer, the minor drove his car while intoxicated and caused an accident, killing a bicyclist. Id. at 8. In considering whether the harm to the bicyclist was the foreseeable result of the sale of the beer, we concluded that in the case of alcoholic beverages served to minors, “[o]ne of the more foreseeable *190risks is that the minor may drive and cause harm to third persons while intoxicated.” Id. at 12. The criminal or negligent conduct of the intervening actor, here the minor who purchased the alcohol and then drove while intoxicated, did not foreclose the store’s duty to the bicyclist. Id. The actions of the minor purchaser and the injury suffered by the bicyclist were a foreseeable consequence of the store’s negligent sale. Id.
Relying on those same principles, I conclude that a physician owes a duty of reasonable care to everyone foreseeably put at risk by his failure to warn of the side effects of his treatment of a patient. See McKenzie v. Hawai’i Permanente Med. Group, Inc., 98 Haw. 296, 307-309 (2002); Joy v. Eastern Me. Med. Ctr., 529 A.2d 1364, 1366 (Me. 1987); Hardee v. Bio-Med. Applications of S.C., Inc., 370 S.C. 511, 516 (2006); Burroughs v. Magee, 118 S.W.3d 323, 331 (Tenn. 2003); Restatement (Third) of Torts: Liability for Physical Harm § 41 comment h at 807 (Proposed Final Draft No. 1, 2005). But see Gilhuly v. Dockery, 273 Ga. App. 418 (2005); Kirk v. Michael Reese Hosp. & Med. Ctr., 117 Ill. 2d 507, 531-532 (1987), cert. denied, 485 U.S. 905 (1988); Calwell v. Hassan, 260 Kan. 769, 783-784 (1996).
Courts in other jurisdictions have imposed a duty on doctors in circumstances similar to this case. In McKenzie v. Hawai’i Permanente Med. Group, Inc., supra at 307-309, the court held that a doctor owed a duty to a person killed in an automobile accident caused by the doctor’s patient who was driving after taking medication prescribed for him by the doctor. The court reasoned that “a logical reason exists to impose upon physicians, for the benefit of third parties, a duty to advise their patients that a medication may affect the patient’s driving ability when such a duty would otherwise be owed to the patient.” Id. at 308. In Joy v. Eastern Me. Med. Ctr., supra at 1366, the court held that a doctor owed a duty to a person killed in an automobile accident that was caused by his patient, who was driving while wearing an eye patch that had been given to him as part of the treatment for an eye abrasion. The court concluded that “the general requirement [is] that when a doctor knows, or reasonably should know that his patient’s ability to drive has been affected, he has a duty to the driving public as well as to the patient to warn his patient of that fact.” Id.
I recognize that some courts have limited a doctor’s duty to *191third parties to warn of the effects of drugs or treatments that were administered by the doctor, while declining to extend liability where the drugs were prescribed by the doctor but used outside of his presence. See, e.g., Cheeks v. Dorsey, 846 So. 2d 1169, 1173 (Fla. Dist. Ct. App. 2003); Lester v. Hall, 126 N.M. 404, 406-407 (1998). I decline to make such a distinction. When a doctor prescribes medication it is both a foreseeable and intended result that a patient will take the medication. The occurrence of known side effects, and the impact of such side effects on the patient’s ability to drive, are foreseeable results of that prescription. Furthermore, the inability of a doctor to control the conditions under which his patient takes prescribed drugs is not determinative where, as here, the plaintiff contends only that the doctor owed a duty to warn. See Cottam v. CVS Pharmacy, supra at 321.
Sound public policy also favors a duty in these circumstances. The costs of imposing a duty owed to individuals other than a patient are limited because existing tort law already imposes on a doctor a duty to warn a patient of the adverse side effects of medications. See Cottam v. CVS Pharmacy, supra, citing McKee v. American Home Prods. Corp., 113 Wash. 2d 701, 709 (1989). The duty described here does not impose a heavy burden because it requires nothing from a doctor that is not already required by his duty to his patient. See McKenzie v. Hawai’i Permanente Med. Group, Inc., supra at 306; Hardee v. Bio-Med. Applications of S.C., Inc., supra; Burroughs v. Magee, supra at 333. Meanwhile, the benefits of such warnings are significant. They serve to protect the public from the very harm that creates the parallel duty to the patient, the foreseeable risk that known side effects of a drug will impair a patient’s ability to drive. See McKenzie v. Hawai’i Permanente Med. Group, Inc., supra at 307; Burroughs v. Magee, supra at 332-333.
Dr. Florio argues that the increased number of potential plaintiffs created by this rule could create a fear of litigation that would intrude into a doctor’s very decision of what medication to prescribe or what treatment to pursue. Any such harmful consequence would be limited because the duty I describe is limited to warning of the effects of treatment. This duty is narrower than a doctor’s duty to use due care when deciding to *192prescribe a particular drug or pursue a particular course of treatment. I need not address whether a nonpatient could base a negligence claim on a doctor’s negligent prescribing decision, although I recognize that protecting the doctor-patient relationship may provide a sound policy reason for limiting such a duty to the patient. See McKenzie v. Hawai’i Permanente Med. Group, Inc., supra at 303; Burroughs v. Magee, supra at 333.
Dr. Florio also argues that widespread concern with medical malpractice rates justifies imposing a “no duty” rule in this case, and for support he cites a number of statutes enacted by the Legislature that attempt to limit the liability of doctors. Allowing a larger number of potential plaintiffs may result in some increase in litigation, and that may in turn result in an increase in medical malpractice rates. However, I would leave to the Legislature the task of determining whether to impose further limits on doctors’ liability.
Turning now to the facts of this case, and considering those facts in the light most favorable to the plaintiff, it is left to determine whether it was foreseeable that Dr. Florio’s failure to warn of the side effects of Sacca’s medications could cause an automobile accident. I conclude that it was, and that Dr. Florio owed a duty to all those foreseeably put at risk by his failure to warn, including Coombes. The medications Dr. Florio prescribed had known potential side effects including dizziness, drowsiness, and altered consciousness, symptoms that were likely to impair a motorist. See McKenzie v. Hawai’i Permanente Med. Group, Inc., supra at 307 (“it is evident that a patient who is unaware of the risk of driving while under the influence of a particular prescription medication will probably do so”); Kaiser v. Suburban Transp. Sys., 65 Wash. 2d 461, 465 (1965) (bus accident allegedly caused when driver suffered side effect of drowsiness was “in the general field of danger, which should reasonably have been foreseen by the doctor when he administered the drug”). The combination of drugs had the potential to result in “additive side effects” that further increased the likelihood that Sacca’s ability to drive would become impaired. Sac-ca’s age also increased the likelihood and potential severity of any side effects. Dr. Florio had also previously advised Sacca that he could safely resume driving, thereby making it all the *193more foreseeable that an accident would occur. Any duty that Dr. Florio owed to warn of the side effects of medication he prescribed extended not only to Sacca, but to those whose injuries were foreseeably caused by the resulting accident. This does not imply Dr. Florio owed a duty to Coombes to warn of every side effect of every drug he prescribed. Rather, considering these facts in the light most favorable to the plaintiff, including the number and nature of the drugs prescribed, the age and health of the patient, and the earlier assurance about the ability of the patient to drive, it was foreseeable that Sacca would suffer side effects that would impair his driving, and that an accident would result. Therefore, Dr. Florio’s duty to warn extended to Coombes. Ultimately, of course, whether Dr. Florio committed a breach of that duty when prescribing these drugs to Sacca without a warning is a factual determination left to a jury.6
As support for his contention that the accident was not foreseeable, Dr. Florio points to the length of time that passed between when the drugs were first prescribed and when the accident occurred with no report of side effects, and the absence of any evidence that Sacca experienced difficulty driving before the accident occurred. However, the breach of duty alleged by the plaintiff occurred when Dr. Florio first prescribed the drugs without warning of their potential effects. The subsequent passage of time without incident could not retrospectively lessen a doctor’s duty, a breach of which had already taken place, to warn of potential side effects.
Dr. Florio cites our past reliance on the Restatement (Second) of Torts § 315 (1965) to argue that he has no duty to control *194the actions of an intermediary such as Sacca in the absence of a special relationship between himself and Coombes. He argues that because he had no ability to control Sacca’s actions, and because a doctor-patient relationship is not a special relationship for purposes of § 315, he could have owed no duty to Coombes. He misunderstands the role of special relationships in establishing a duty. Section 315 is an exception to the general rule, stated in § 314, that a person has no duty to act affirmatively to protect another from harm. It describes one circumstance where an affirmative duty to control the actions of an intermediary may be imposed: “There is no duty so to control the conduct of a third person as to prevent him from causing physical harm to another unless ... a special relationship exists between the actor and the third person which imposes a duty upon the actor to control the third person’s conduct. . . .” We have invoked this rule when determining whether an affirmative duty existed. See, e.g., Kavanagh v. Trustees of Boston Univ., 440 Mass. 195, 202-203 (2003) (neither basketball coach nor university owed duty to player of opposing team because there was no special relationship between them); Jean W. v. Commonwealth, 414 Mass. 496, 513-514 (1993) (Liacos, C.J., concurring) (special relationship between parole officer and parolee could impose duty on officer to control conduct of parolee). However, there is no need to resort to imposing an affirmative duty to conclude that Dr. Florio owed a duty to Coombes. It was Dr. Florio’s own act of prescribing medication that created the foreseeable risk of an accident, and his duty to warn flows from that act and extends to all those foreseeably put at risk by it.7 See McKenzie v. Hawai’i Permanente Med. Group, Inc., supra at 299-300 (special relationship arguments inapplicable where de*195fendant’s own act created foreseeable risk). Even allowing an affirmative duty in this case, § 315 would have limited relevance because it provides only that a person has no duty to control the conduct of another in the absence of a special relationship, whereas the duty claimed by the plaintiff is merely a duty to warn. Dr. Florio’s contention that he had no ability to control Sacca’s actions would therefore present no barrier to imposing even an affirmative duty to warn.
Finally, Dr. Florio argues that there is insufficient evidence in the record to support the plaintiff’s contention that the accident was caused by the side effects of Sacca’s medication. “A court must deny a motion for summary judgment if, viewing the evidence in the light most favorable to the nonmoving party, there exist genuine issues of material fact . . . .” Golub v. Milpo, Inc., 402 Mass. 397, 400 (1988), citing Mass. R. Civ. P. 56 (c). The plaintiff has presented evidence that the known side effects of Sacca’s medication included drowsiness, lightheadedness, and altered consciousness. Her expert states that the medication was probably one factor contributing to the accident. Although Dr. Florio points to the absence of any conclusive evidence that the side effects of the medication were the cause of the accident, the plaintiff has presented sufficient evidence to create a genuine issue of material fact as to the cause of the accident. Summary judgment is therefore inappropriate.
3. Conclusion. For the reasons set forth above, I concur in the decision to reverse the grant of summary judgment for Dr. Florio.

The plaintiff also sued Sacca for negligence and wrongful death. Sacca died in August, 2002, and a stipulation of dismissal with prejudice entered in February, 2005.


At least one of the drugs is sometimes accompanied by a warning from the *185pharmacy not to operate heavy machinery or vehicles. There is no evidence whether the bottles containing Sacca’s medication had such a warning. The presence of such a warning label would not diminish Dr. Florio’s duty to warn of side effects. As a general rule it is the duty of a physician, and not a pharmacist, to warn of side effects of medication. See Cottam v. CVS Pharmacy, 436 Mass. 316, 321-323 (2002).


The judge’s decision did not address the plaintiff’s alternative theories of ordinary negligence and assumed duty, discussed infra.


The complaint does not allege negligence resulting from a failure to warn Sacca of the dangers of driving due to the underlying health problems for which Dr. Florio was treating him. Dr. Florio’s motion for summary judgment and the plaintiff’s opposition to that motion are similarly limited. Although the plaintiff raised this argument in a hearing before the judge and in her brief to this court, the complaint was not amended to include that claim, and Dr. Florio did not expressly or impliedly consent to its inclusion. See Mass. R. Civ. P. 15 (b), 365 Mass. 761 (1974). Cf. Graham v. Quincy Food Serv. Employees Ass’n & Hosp., Library & Pub. Employees Union, 407 Mass. 601, 615-616 (1990). Therefore, the plaintiffs argument regarding a duty to warn of the risk of driving with health problems is not before the court.


A duty voluntarily assumed must be performed with due care. Mullins v. Pine Manor College, 389 Mass. 47, 52 (1983), and cases cited. Had Dr. Florio assumed a duty to warn Sacca not to drive, his performance of that duty would be measured against the standard of a person with the skill and competence of a physician. See Restatement (Second) of Torts § 323 comment b (1965). Thus, whether Dr. Florio’s duty to warn arises as an assumed duty or as a duty based on traditional negligence principles, the scope of the resulting duty to warn would be identical. See Woods v. O’Neil, 54 Mass. App. Ct. 768, 771-772 n.5 (2002); Croall v. Massachusetts Bay Transp. Auth., 26 Mass. App. Ct. 957, 960 (1988). Because I conclude that he owed a duty to Coombes under ordinary negligence principles, I do not address the plaintiff’s theory of assumed duty. The plaintiff’s alternative theory of special relationship is discussed infra.


The plaintiff claims that Dr. Florio was negligent both for failing to warn of side effects and for omitting a separate warning not to drive. Although the issue is not reached here, several courts have held that a physician owes no duty to third parties to warn of obvious dangers. See Weigold v. Patel, 81 Conn. App. 347, 357-358 (2004) (no duty to warn of dangers of driving when patient knew medication caused drowsiness and impaired her ability to operate automobile); Young v. Wadsworth, 916 S.W.2d 877, 878 (Mo. Ct. App. 1996) (no duty to warn patient with history of blackouts not to drive where danger of doing so was open and obvious). Under this approach a jury could conclude that Dr. Florio gave a warning of potential side effects that obviously implied that it would be dangerous to drive while under the influence of the drugs. The same jury could conclude that Dr. Florio had satisfied his duty of reasonable care even if he provided no specific warning not to drive.


The Restatement (Third) of Torts: Liability for Physical Harm § 37 comment a, at 710 (Proposed Final Draft No. 1, 2005), supports this distinction in the application of Restatement (Second) of Torts § 315 (1965). Indeed the comment appears to disavow Dr. Florio’s interpretation of § 315:
“Section 315 of the Second Restatement stated a more specific rule subsumed within § 314 that an actor owed no duty to control third parties, subject to stated exceptions. Section 315, however, neglected to clarify that its no-duty rule was conditioned on the actor having played no role in facilitating the third party’s conduct, such as providing a dangerous weapon to an insane individual.” Id.